Response to Amendment
The amendment filed on April 20, 2021 under 37 CFR 1.312 has been entered.

Information Disclosure Statement
The information disclosure statement filed April 20, 2021 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed April 20, 2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.





                                                                               /MICHAEL SAFAVI/                                                                               Primary Examiner, Art Unit 3631                                                                                                                         





MS
April 27, 2021